Citation Nr: 1518673	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  09-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for residuals of a left arm fracture.  

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.  

3. Entitlement to service connection for a left shoulder rotator cuff injury.

4. Entitlement to service connection for a back disability.

5. Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	Joseph A. Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a May 2009 rating decision of the VA RO in Denver, Colorado.  Jurisdiction over the Veteran's claims file is currently with the VA RO in Denver, Colorado.  

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems reveal additional VA treatment records through October 2014 that have not been reviewed by the Agency of Original Jurisdiction (AOJ).  The Veteran has not submitted a waiver of AOJ jurisdiction with regard to these records.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  However, these records do not pertain to his left arm disability other than to note that he has left arm pain, which was also noted in earlier records that have been considered by the AOJ.  The new psychiatric records reflect diagnoses of and treatment for PTSD.  However, the Veteran's diagnosis of a psychiatric disorder, including PTSD, is not in question.  The description of his symptoms is not relevant in this case.  The Board notes that a February 2015 statement from Dr. G. K., a VA psychiatrist, states that the Veteran has PTSD because of his asserted stressors.  However, the letter is identical to a December 2012 letter that was specifically considered in the May 2013 Supplemental Statement of the Case.  Therefore, AOJ review of these records is not necessary.  In May 2013, the Veteran submitted an expedited processing form and stated that he waived AOJ consideration of any evidence he would submit in the future.  He subsequently submitted an August 2013 statement from Dr. B. K., his VA psychologist.  For these reasons, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  Any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a hearing in February 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In May 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

While the case was in remand status, the AOJ denied the Veteran's claims for service connection for back and neck disabilities in an August 2013 decision.  He filed a timely Notice of Disagreement in August 2013 and the AOJ issued a Statement of the Case  in October 2014.  The Veteran perfected his appeal of these issues by submitting a VA Form 9 in November 2014.  Therefore, the Board has jurisdiction over these claims and they are listed above.  

A claimant may revoke a power of attorney at any time, and may discharge an agent or attorney at any time.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  See 38 C.F.R. § 14.631 (2014).  In March 2014, the Veteran submitted a properly executed VA Form 21-22a in favor of Joseph A. Whitcomb, a private attorney.  It has not been revoked.  The Board notes that the VA Form 21-22a was submitted more than 90 days after this case was certified to the Board.  However, good cause has been shown.  38 C.F.R. 20.1304 (2014).  The Veteran's correct representative is Joseph A. Whitcomb.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left shoulder disability, a back disability, and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have residuals of a left arm fracture due to any incident of his active duty service. 

2. During his service, the Veteran did not engage in combat with an enemy.

3. The record does not include credible supporting evidence to verify the occurrence of the Veteran's claimed in-service stressors.

4. The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric disorder due to any incident of his active duty service.


CONCLUSIONS OF LAW

1. Residuals of a left arm fracture were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2. The Veteran's acquired psychiatric disorders were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in February 2008, May 2008, and February 2009 satisfied the duty to notify provisions with regard to the Veteran's claims.  With regard to the duty to assist, the Veteran's available service treatment records (STRs), VA medical treatment records, and service personnel records have been obtained.  

The Veteran has not been afforded VA examinations to assess the nature and etiology of his claimed residuals of a left arm fracture and an acquired psychiatric disorder.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to his claimed residuals of a left arm fracture, as will be explained below, the Veteran has not been shown to have a current left arm disability at any time during the pendency of the appeal.  Therefore, the first element in McLendon is not met.  Furthermore, because there is no current disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i) (2014); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010). 

With regard to his acquired psychiatric disorder, as will be discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related.  His non-combat stressors cannot be verified and there are no other incidents in service to which the Veteran attributes his current psychiatric disorders.  Additionally, his service treatment records are negative for any complaints, treatment, or diagnosis of an acquired psychiatric disorder and the record contains no probative evidence that demonstrates otherwise.  Because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the second element set forth in McLendon has not been satisfied.  The Board finds that a VA examination is unnecessary.  See 38 C.F.R. § 3.159(c)(4)(i) (2014). 

The Veteran testified at a Board hearing in February 2012.  The hearing focused on the elements necessary to substantiate his service connection claims and, through his testimony and his former representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

The Board remanded this case in May 2012 so that additional records could be obtained, so that the AOJ could attempt to verify the Veteran's non-combat stressors, and so he could be afforded a psychiatric examination if the stressors were verified.  In May 2012, the AOJ sent the Veteran a letter requesting additional information about the stressors listed in the Board's remand and received no reply.  The AOJ attempted to obtain treatment records from Camp Hovey but received a negative reply.  The Veteran was notified of this in March 2013.  The AOJ attempted to verify the Veteran's stressors by submitting the information provided by the Veteran to the Joint Services Records Research Center, which replied that it could not locate records for the Veteran's unit contemporaneous to his reported stressors.  The May 2012 remand directed the AOJ to obtain a VA psychiatric examination if and only if the Veteran's non-combat stressors were verified.  Because the stressors were not verified, no examination was conducted.  The May 2012 remand also directed the AOJ to provide the Veteran with an examination of his left arm if and only if any additional records obtained showed that he fractured his left arm in service.  Because the AOJ did not receive evidence confirming that the Veteran fractured his left arm in service, no examination was conducted.  For these reasons, there was substantial compliance with the Board's May 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Residuals of a Left Arm Fracture

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

The medical evidence of record does not show that the Veteran had a left arm disability, including residuals of a left arm fracture, during the appeal period.  Further, there is no evidence that he had a left arm disability prior to his date of claim to indicate that such a disability existed when it was filed.  See Romanowsky, 26 Vet. App. at 293.  At a March 2008 VA medical appointment, the Veteran stated that he wanted an x-ray taken of his left arm for his "service medical record," but none was ordered.  In August 2008, he reported that he "...fractured his left or right forearm while performing exercises in Korea in 1980 or 1981," and that "[a]s part of a disability review he is requesting [x-]rays of the right forearm to verify evidence of a previous fracture." (Emphasis added).  The treating health care provider informed the Veteran that "...[x-] rays may not reveal a small, healed fracture.  [The Veteran] denies having any pain and this is strictly part of the disability evaluation."  Later in August 2008, the same health care provider specifically reiterated that the Veteran denied having pain, and that an x-ray had been ordered, but the Veteran failed to report for the appointment.  The VA treatment records rarely noted left arm pain.  At no point was a diagnosis of a left arm disability rendered.  The medical evidence of record does not support a finding that the Veteran has a current disability.  

The Veteran asserts that he fractured his left arm in service, and that since that time, his left arm has been weaker than his right and that he has had pain since the reported injury.  The Veteran is competent to report an observable symptom such as left arm pain or weakness.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his assertion that he has left arm pain is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the Veteran has not asserted that he has been diagnosed with a left arm disability.  Furthermore, his reported symptoms did not support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377.  The Veteran's assertions of left arm pain are not probative evidence in support of a finding that he has a current disability.  

Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board is mindful that the Court has held that functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  But here there is also no competent medical evidence of any such functional loss.  None of the medical evidence indicates that the Veteran has any functional loss in his left arm.  Moreover, although he complained of weakness, the Veteran has not attested to any specific functional loss as the result of his claimed left arm disability.  

The Board finds that the evidence of record does not show that the Veteran has a current left arm disability, including residuals of a left arm fracture.  The first element of a service connection claim is not met.  Shedden, 381 F.3d at 1166-67.  The Board finds that the preponderance of the evidence is against service connection for residuals of a left arm fracture.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Acquired Psychiatric Disorder

The Veteran has been diagnosed with PTSD, depressive disorder, and anxiety disorder, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  

With regard to PTSD, establishing service connection for it requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Effective July 13, 2010, 38 C.F.R § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  Under the amended regulation, service connection for PTSD may be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  75 Fed. Reg. 39843, 39852 (July 13, 2010).  Because the Veteran has not asserted that his stressors involved fear of hostile military or terrorist activity, the amended regulation is not applicable in this case.  

If the Veteran did not engage in combat with the enemy, or the Veteran did engage in combat but the alleged in-service stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged in-service stressor.  Instead, the record must contain credible supporting evidence which corroborates the Veteran's testimony or statements.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; see also Cohen, 10 Vet. App. at 142.  

The Veteran served as an infantryman and served in South Korea for approximately one year.  His DD 214 does not show receipt of awards or decorations indicative of combat.  There is no evidence of record that the Veteran engaged in combat with an enemy during his time in the military, nor has he so asserted.  Therefore, his lay testimony alone is not sufficient to verify his stressors.  Instead, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of these claimed events.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran's reported stressors are the only events or injuries in service to which he attributes his psychiatric disorders.  For the reasons discussed below, his stressors could not be verified.  Therefore, even though Drs. G. K. and B. K., his VA mental health care providers, and D. P., his pastoral counselor, attribute his PTSD to his reported stressors, service connection for PTSD cannot be granted because the stressors cannot be verified with credible supporting evidence.  

The Veteran contends that he experienced three very stressful incidents in service.  First, he had a friend who was in an accident while driving an armored personnel carrier.  Second, while he was serving at the Korean demilitarized zone (DMZ), a night patrol triggered a landmine that had been previously placed by Americans, and that he had to assist in the gathering of body parts after the explosion.  Third, in 1981 or 1982, he went to a bar in a Korean village and was drugged by a bartender and he became ill, and had to have his stomach pumped at an aid station.  

Despite VA's efforts to verify his reported stressors, the evidence of record fails to establish that they occurred.  Even if the Veteran had provided adequate information to attempt to verify his stressors, the Board finds that his credibility is lacking.  

At his May 2012 hearing, the Veteran was asked to clarify the time frame of his stressors and other details and was not able to do so with specificity.  With regard to his report of retrieving body parts after a landmine explosion in the DMZ, he first stated that it occurred in "summer" and that it was in 1981, which the Board notes was after his tour in Korea ended.  His representative then reminded him that his service in Korea was from 1979 to 1980 and the Veteran concluded that it occurred in 1980.  

With regard to his report of a friend being injured in a motor vehicle accident, he was able to recall the last name of his friend as "[redacted]," but even though he described Mr. [redacted] as "good friend[]," he was unable to recall Mr. [redacted]'s first name.  The Board notes that the Veteran's May 2012 hearing testimony regarding the incident involving Mr. [redacted] is inconsistent with his previous statements.  In April 2009 he stated that he thought that Mr. [redacted]'s head had been "cut off," but later he discovered that "...he only suffered a concussion."  In March 2012, two months prior to his hearing, he stated that [redacted] may have been decapitated during the accident or was otherwise injured but that he "...did not get a change [to] learn more about the incident [be]cause I was leaving [service]."  At his hearing he stated that "...to this day I don't know if he survived or injured in that accident..." and "[t]o this day I don't know if he got injured or he died.  Nobody ever told me anything."  This inconsistency is very significant and it damages his credibility.  

The medical evidence discussing his psychiatric disorders also calls the Veteran's credibility into question.  In November 2003, he went to a VA facility to establish primary care.  It was noted that he was under "stress" and the impression was "depression/stress."  He did not report his reported in-service stressors.  

A December 2004 treatment record noted that he was being treated for depression, but did not discuss his stressors.  The Board finds it significant that the Veteran had a negative PTSD screen in December 2004.  The PTSD specifically asks, "[h]ave you ever had any experience that was so frightening, horrible, or upsetting..." that symptoms such as nightmares, avoidance, hypervigilance, or emotional problems were experienced over the past month.  

The Veteran presented for mental health treatment in January 2006 at a VA facility.  It was noted that he "report[ed] no[] previous history of M[ental] H[ealth] or substance abuse treatment."  He reported that over the previous three months he experienced irritability, sadness, tearfulness, anger, edginess, nervousness, and sleep disturbance.  He reported that his finances were "very stressful," that he and his wife were arguing frequently, and that he thought that she was cheating on him.  He was diagnosed with depression and relationship problems.  He did not mention any of his three reported stressors.  In February 2006, he reported "financial stressors and conflicts in the family."  He stated that his medication was helping relieve his symptoms.  He did not report his in-service stressors.  At a March 2006 individual psychotherapy session, he stated that he had "3 life events which have resulted in feelings of insecurity and jealousy."  They all were related to his family life and he did not discuss his military service during the therapy session.  

Multiple subsequent mental health treatment records discuss his depression, psychiatric symptoms, and life circumstances but he did not mention his reported stressors.  The Board finds that the medical evidence of his treatment for psychiatric disorders draws the Veteran's credibility into question because he received mental health treatment regularly for approximately five years before mentioning his reported in-service stressors during the course of such treatment, but did discuss other life stressors.  

The Board is not stating that the Veteran's lay statements must be corroborated by contemporaneous medical records in order to be credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  In this case, there are medical treatment records showing that the Veteran received mental health treatment for approximately five years prior to discussing his reported in-service stressors with his health care providers, and that the absence of a mention of his stressors during those years of treatment damages his credibility, especially in light of the fact that he discussed other stressors.  It is reasonable to state that once the Veteran began mental health treatment, he would have mentioned his in-service stressors to his health care providers since he has asserted that they triggered his psychiatric symptoms.  It is reasonable to expect that he would have discussed his stressors, rather than focusing relationship and financial stressors.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013); see also Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

The reported in-service stressors were not mentioned in his VA treatment records until August 2008, shortly after he filed his claim for service connection for a psychiatric disorder.  On August 21, 2008, Dr. G. K., a VA psychologist noted that the Veteran had been suspended from work and that he believed he had been "set up" and that he "need[ed] authentication of PTSD diagnosis for work issues."  Dr. G. K. noted that after the Veteran was suspended from work, he "explored" the Veteran's past history of trauma and stated that the Veteran gave a "clear" history of trauma when in the military.  On August 26, 2008, Dr. G. K. wrote a letter stating that the Veteran had been diagnosed with PTSD due to his duties in Korea where he had to collect body parts and was afraid of being injured or killed by a landmine and to "please consider is claim for PTSD."  The August 26, 2008 treatment record noted that PTSD was a "new" diagnosis.  The Board finds it noteworthy that the Veteran did not report his stressors to VA until he was suspended from work, especially when he had been undergoing mental health treatment for years prior to August 2008, including as related to family and financial stressors.  This damages his credibility.  

The Board notes that in April 2009, D. P., the Veteran's pastoral counselor, stated that he had been counseling the Veteran since January 2008.  D. P. noted that the Veteran reported retrieving body parts after a landmine explosion, but did not state when the Veteran first informed him of his reported stressors.  

After his hearing, the Veteran was afforded additional opportunities to provide more information about his stressors to assist the AOJ in verifying them.  As directed by the Board's remand, in a May 2012 letter, the AOJ asked the Veteran for "...more corroborating details..." for his first two stressors such as a two month timeframe of the incidents, his unit designation, and the names of people involved.  He was also asked to provide evidence regarding his third stressor: being drugged at a bar in Korea.  He did not reply to the May 2012 letter.  

In March 2013, he was notified that the AOJ attempted to obtain his records from South Korea from August 1979 to August 1980 and additional records from the National Personnel Record Center.  The March 2013 letter invited him to submit additional evidence to support his claim.  He has not provided information sufficient to corroborate his stressors, either because the time frames are too broad or the details are not specific.  Without such critical information, any further attempt to obtain evidence corroborating these events would represent an exercise in futility.

In short, the evidence of record does not corroborate the Veteran's account of the various stressors indicated.  Because the Veteran has provided only vague, inconsistent, and questionably credible accounts of his alleged stressors, such cannot be independently verified as required by 38 C.F.R. § 3.304(f).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.).  The Veteran has been given ample opportunity to provide such evidence.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  

Accordingly, with regard to PTSD, there is no "credible supporting evidence that the claimed in-service stressor occurred."  See 38 C.F.R. § 3.304(f) (2014).  The Veteran's PTSD claim fails on that basis.  

With regard to his other psychiatric disorders, because his stressors cannot be verified, there is no probative evidence that there was in-service event or injury.  As noted above, the Veteran has not asserted that any other in-service events or injuries occurred to cause his psychiatric disorders except for his three reported stressors.  Further, the evidence does not show that his psychiatric disorder first manifested in service, nor has the Veteran so contended.  Notably, his STRs are negative for any psychiatric symptoms.  His July 1982 Mental Status Examination noted that his behavior was normal, he was fully alert and oriented, that his mood was level, that his thoughts were normal and that there was "no significant mental illness."  He did not report psychiatric problems in his July 1982 report of medical history for separation and none were noted at his July 1982 separation examination, where his psychiatric examination was normal.  Therefore, with regard to his depressive disorder and anxiety disorder, the second element of a service connection claim is not met.  See Shedden, 381 F.3d at 1166-67.  

The Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for residuals of a left arm fracture is denied.

Service connection for an acquired psychiatric disorder is denied. 


REMAND

In the May 2012 remand, the Board directed the AOJ to afford the Veteran a left shoulder examination.  This was not done and therefore there was not substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Another remand is necessary so that the Veteran may be afforded a VA examination for his left shoulder. 

With regard to his back and neck disabilities, in his November 2014 VA Form 9, the Veteran indicated that he wished to testify at a video conference hearing before a member of the Board.  As he is entitled to a hearing with regard to these issues, a remand is necessary.  38 C.F.R. §§ 19.9, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate clinician for his left shoulder disability.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability began during active service; or, is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for a video conference hearing at the AOJ at the earliest available opportunity so that he may provide testimony specifically with regard to only the issues of entitlement to service connection for a back disability and a neck disability.  The AOJ should notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a left shoulder disability.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


